UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1774


CHINYERE UZOUKWU,

               Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COMMUNITY COLLEGE (PGCC) BOARD OF TRUSTEES,
by and through Felix Yeoman, Chair; PRINCE GEORGE’S
COMMUNITY COLLEGE (PGCC), by and through Dr. Charlene Dukes,
President; ANDRISTINE M. ROBINSON, in her personal capacity
and the function of Director of Student Services Operations,
Prince George’s Community College (PGCC); TYJUAN A. LEE,
Ph.D, in her personal capacity and the function of Vice
President for Student Services, Prince George’s Community
College (PGCC); MURIEL ADAMS, in her personal capacity and
the function of Associate Professor and Program Director,
HIM, Prince George’s Community College (PGCC); PAMELA
CAESAR, in her personal capacity and the function of
Associate Professor, HIM, Prince George’s Community College
(PGCC); PATRICK ADEYWUMI, in his personal capacity and the
function of Office Assistant/Computer Technician - LCC,
Prince George’s Community College at Laurel College Center
(LLC); LAVONDA ELLIOTT, in her personal capacity and the
function of Student, Sibley Memorial Hospital; MARGARETTE
KELLNER, in her personal capacity and the function of
Student; FELICE SMITH, in her personal capacity and the
function of Student; UNIVERSITY OF MARYLAND AT COLLEGE PARK
POLICE (UMD-CP), by and through Wallace D. Loh, President;
UNIVERSITY OF MARYLAND AT COLLEGE PARK POLICE, by and
through Chief J. Killion; CALVIN L. SMITH, SR.; HAROLD J.
GIST,    Ph.D,   in    his   personal    capacity   and    as
officer/representative, The Lancer Group; RODNEY BYRD, in
his   personal  capacity   and   as   officer/representative,
Creative Investments; AMEX INTERNATIONAL, INCORPORATED, by
and through its officers/representatives, Mamadi Diane,
President and Mori Diane, Vice President,

               Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02199-JFM)


Submitted:   November 19, 2015         Decided:   December 1, 2015


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chinyere Uzoukwu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      Chinyere Uzoukwu appeals the district court’s order denying

her postjudgment motion for leave to file an amended complaint.

We review a district court’s denial of a motion to amend a

complaint for an abuse of discretion.           Laber v. Harvey, 438 F.3d

404, 428 (4th Cir. 2006) (en banc).            We have reviewed the record

and   conclude    that   the    district   court       did   not   abuse   its

discretion.      Accordingly, we affirm the district court’s order.

Uzoukwu v. Prince George’s Cmty. Coll. Bd. of Trs., No. 8:12-cv-

02199-JFM   (D.    Md.   June   10,   2015).      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      3